DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 4, line 20 through page 6, line 10, filed 7 June 2022, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 7,303,811) in view of Ohya et al. (US 20030018094), and further in view of Inokuma et al. (US 20120045626) has been withdrawn.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 20140217013) discloses a polyketone porous film for a battery separator having an ellipticity (flattening) of 0.5 to 0.95. Sato further discloses that the tensile strength of the polyketone porous film comprising a nonwoven fabric is ≥ 5 MPa.

Allowable Subject Matter
4.	Claims 1-9 are allowable over the prior art references of record allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 recites the feature of “an average flattening of the plurality of pores is within a range of 0.1 to 0.7, a coefficient of variation of a distance between adjacent pores is within a range of 0.10 to 0.40” which is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
	Further, the Applicants in instant Table 2 disclose a relationship between an average flattening, coefficient of variation, tensile strength and cycle characteristics. The Table shows improvements in either the tensile strength or cycle characteristics based on the average flattening and coefficient of variation.
 Sato disclose tensile strength and flattening but is silent as to the relationship between the two. Thus, Sato in combination with Ohya et al. (which discloses a polyimide film have a coefficient of variation) would not lead one skilled in the art to the claimed invention with the  results such as those disclosed in the instant specification.
Claims 2-9 are allowable because of their dependency upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729